          Case 1:19-cv-02978-CJN Document 36 Filed 06/04/20 Page 1 of 2



David A. Bahr (D.C. Bar No. OR0001)
Bahr Law Offices, P.C.
1035 ½ Monroe Street
Eugene, OR 97402
Phone: (541) 556-6439
davebahr@mindspring.com

Maresa Jenson (AK Bar No. 1805048) (pro hac vice)
Brook Brisson (AK Bar No. 0905013) (pro hac vice application pending)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
mjenson@trustees.org
bbrisson@trustees.org

Attorneys for Plaintiffs


                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 GWICH’IN STEERING COMMITTEE,
 ALASKA WILDERNESS LEAGUE,                           Case No. 1:19-cv-02978-CJN
 DEFENDERS OF WILDLIFE, and THE
 WILDERNESS SOCIETY,

                                   Plaintiffs,
                             v.

U.S. DEPARTMENT OF THE INTERIOR,
U.S. BUREAU OF LAND MANAGEMENT,
and U.S. FISH AND WILDLIFE SERVICE,

                                  Defendants.


     MOTION FOR LEAVE FOR BROOK BRISSON TO APPEAR PRO HAC VICE

       Plaintiffs Gwich’in Steering Committee, Alaska Wilderness League, Defenders of

Wildlife, and The Wilderness Society, (collectively, Plaintiffs) through undersigned counsel,

respectfully move for permission for counsel Brook Brisson of the law firm Trustees for Alaska

to appear pro hac vice in this matter. In support of this motion, Plaintiffs rely on the Declaration
          Case 1:19-cv-02978-CJN Document 36 Filed 06/04/20 Page 2 of 2



of Brook Brisson in Support of Motion for Leave to Appear Pro Hac Vice and the proposed

order.

         Undersigned counsel agrees to serve as Ms. Brisson’s sponsoring member of the Bar of

this Court and to act as local counsel with the authority to act as attorney of record for all

purposes in this matter.

               Respectfully submitted this 4th day of June, 2020.

                                               _/s/ David Bahr_________________
                                               David Bahr (D.C. Bar No. OR0001)
                                               Bahr Law Offices, P.C.
                                               1035 ½ Monroe Street
                                               Eugene, OR 97402
                                               (541) 556-6439
                                               davebahr@mindspring.com

                                               Attorney for Plaintiffs




Gwich’in Steering Comm., et al. v. Dep’t of Interior, et al.
Case No. 1:19-cv-02978-CJN                                                            Page 2 of 2
